Citation Nr: 0723218	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board Remanded 
the claim no on appeal, together with an additional claim 
which was addressed in a March 2007 Board decision, in 
December 2004.  

In April 2007, the Board requested a VA medical expert's 
opinion.  In May 2007, a copy of the opinion copy was 
provided to the veteran.  In pertinent part, he was informed 
that he had 60 days from the date of the letter to review the 
opinion and send any additional evidence or argument he may 
wish to submit.  Thereafter, additional argument was 
submitted by the veteran's accredited representative in July 
2007.  Due process has been afforded to the veteran, and 
appellate review of this claim may proceed.  


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the veteran did not incur a current left knee disorder as a 
result of overuse of the left knee secondary to service-
connected right knee disability, and that it is unlikely that 
left knee injury resulted from an attempt to protect the 
service-connected right knee from further injury during an 
accidental slip and fall.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated during 
the appellant's active service, its incurrence or aggravation 
during such service may not be presumed, nor is a left knee 
disorder proximately due to or the result of a service-
connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contents that his service-connected right knee 
disability cause him to put extra stress on the left knee or 
overuse it, and contends that he injured the left knee when 
he slipped and fell because he was trying to protect the 
right knee from additional injury.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, the veteran submitted his claim for service 
connection for a left knee disorder, claimed as secondary to 
service-connected right knee disability, in March 2001.  The 
veteran was first notified of the provisions of the VCAA in a 
March 2003 statement of the case (SOC).  In January 2005, the 
Appeals Management Center (AMC) issued a letter which 
informed the appellant of the actions VA would take to assist 
him to develop the claim, advised the veteran of the evidence 
required to substantiate the claim, and advised the veteran 
of the types of evidence that might be relevant to 
substantiate the claim.  This letter also advised the veteran 
to tell VA about any additional evidence the veteran wanted 
VA to obtain, and advised the veteran to submit evidence on 
his own behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had.  This notice was sufficient to advise the veteran to 
submit evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.

The Board finds that the March 2003 SOC and January 2005 
letters advised the veteran of each element of notice 
described in Pelegrini.  The claim was thereafter 
readjudicated in December 2005, when a supplemental statement 
of the case (SSOC) was issued, so the notices provided prior 
to that SSOC meet the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claims through VA examinations.  The veteran was afforded the 
opportunity to identify relevant medical evidence, and he 
submitted evidence from his private treating physician.  The 
veteran has not identified any additional relevant evidence 
which has not been obtained.  

As noted in the introduction, above, expert VA medical 
opinion was sought by the Board.  The veteran was notified 
that such opinion was being sought.  He was provided a copy 
of the opinion when it was returned by the expert, and the 
veteran was afforded an opportunity to respond.  The 
veteran's representative submitted additional argument after 
reviewing the expert opinion.  The veteran has been afforded 
the required procedural due process with regard to this 
opinion.

Although the notices did not advise the veteran of the 
criteria for assignment of an effective date once service 
connection is granted, the claim for service connection for a 
left knee disorder is being denied.  No prejudice results to 
the veteran from appellate review at this time, even though 
the veteran has not received notice as to the law governing 
assignment of an effective date for an award of service 
connection, because those effective date provisions are not 
applicable.  

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.   The Board finds that, if there was any 
defect in compliance with the VCAA as to the claim for 
service connection denied in this decision, the record 
establishes that the veteran is not prejudiced thereby.  The 
record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.   
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  

Laws and Regulations Applicable to Claims for Service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).



Facts and Analysis

The veteran was awarded service connection for a right knee 
disability in 1981.  In 1982, he underwent removal of 
dislocated cartilage from the left knee.  There is no 
notation of a left knee complaint in the service medical 
records.  The veteran's August 1970 separation examination 
discloses no notation regarding the left knee, although that 
examination report, as well as the service medical records, 
document that the veteran had a right knee meniscus tear.  
There is no evidence of a left knee disorder prior to 1982, 
more than 10 years after the veteran's service discharge.  
Thus, the evidence establishes that the veteran did not incur 
or aggravate a left knee disorder in service.  No left knee 
disorder was medically diagnosed within one year following 
the veteran's service, so no presumption of service 
connection is applicable to the veteran's left knee disorder 
claim.  

In February 2001, a private physician, EAY, MD, opined that 
it was "a possibility" that the veteran's left knee 
problems were caused by overcompensating for the service-
connected right knee disability.  In contrast to the 2001 
favorable opinion, a VA examiner opined, in September 2005, 
that it would be speculative to opine as to any etiologic 
link between the service-connected right knee disability and 
the veteran's diagnosed left knee disorders.  

The Board sought VA medical expert opinion.  In an opinion 
rendered in May 2007, the reviewer concluded that the nature 
of the diagnosed service-connected right knee disability was 
not so severe as to compromise stability of the right knee.  
The examiner noted that the record did not indicate that any 
malfunction of the right knee caused the 1982 slip-and-fall 
in which the veteran injured his left knee.  

The reviewer noted that the 1982 operative report described 
the injury treated as a complete teat of the left anterior 
cruciate ligament and a partial tear of the medical meniscus.  
The reviewer explained that an injury of this type cannot be 
caused by repetitive overuse.  The reviewer noted that the 
service-connected disability could have resulted in an 
abnormal, antalgic gait.  An individual with such a gait 
spends less time bearing weight on the painful side, but the 
shorter stand phase does not cause mechanical torque on the 
unaffected side, and does not cause unusual force to the 
unaffected side that would cause repetitive injury.  Thus, 
the reviewer concluded that the left knee disorder was not 
due to overuse secondary to the service-connected right knee 
disability.

The reviewer further opined that it was less than likely that 
the left knee was damaged when the veteran tried to protect 
the service-connected right knee.  The reviewer discussed the 
information about the circumstances of the 1982 slip-and-
fall.  The veteran had provided several statements over the 
years, and those statements indicated that the area where the 
veteran fell was wet.  The examiner opined that the 
circumstances revealed that the veteran most probably lost 
traction, and that the motion of falling would have been 
accomplished by reflex, not by a conscious decision to 
protect the service-connected right knee.  

The reviewer who provided the May 2007 opinion concluded that 
it was less than likely that the veteran had a left knee 
disorder was caused or aggravated by the service-connected 
right knee disorder.  

The veteran's representative argues that the May 2007 lacks a 
scientific basis to buttress the conclusions reached.  The 
Board disagrees.  The reviewer who provided that opinion 
buttressed his opinion with specific discussion of the 
anatomy and physiology involved, included detailed examples 
from the operative report of the 1982 surgical treatment of 
the left knee.  

The Board finds that the May 2007 opinion is of greater 
weight and persuasive value than any other opinion of record, 
given the level of detail of review discloses by the opinion 
report and the specific references by the reviewer to the 
anatomy and use of the knee.  In comparison, the private 
physician who opined, in February 2005, that it was "more 
than reasonable to understand that [the] left knee will . . . 
be related to his right knee injury" provided no explanation 
of that conclusion.  In particular, the Board notes that the 
reviewer who provided the May 2007 opinion noted that "[t]he 
argument that the left knee was damaged by favoring the 
right, service-connected knee condition, sounds attractive 
and compelling on the surface[,] however[,] it is not 
valid."  The reviewer then provided the explanation about 
the mechanics of an antalgic gait noted above.  This 
information directly addressed both the February 2005 
opinion, which is favorable to the veteran, and the September 
2005 VA opinion which indicated that speculation would be 
required to opine about the relationship between the 
veteran's right and left knee disorders.

Because the May 2007 opinion, which is unfavorable to the 
veteran's claim, is of greater persuasive value than the 
February 2005 opinion which is favorable to the veteran's 
claim, the Board finds that the preponderance of the evidence 
is again the claim.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  The veteran's claim for service connection 
for a left knee disorder must be denied.  


ORDER

Service connection for a left knee disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


